150 S.E.2d 405 (1966)
268 N.C. 300
STATE
v.
Jack Lee NEWELL.
No. 270.
Supreme Court of North Carolina.
October 12, 1966.
Atty. Gen. T. W. Bruton and Deputy Atty. Gen. Harry W. McGalliard, for the State.
T. O. Stennett, Charlotte, for defendant appellant.
*406 PER CURIAM.
Defendant having pleaded guilty, his appeal presents for review only whether error appears on the face of the record proper. State v. Darnell, 266 N.C. 640, 146 S.E.2d 800. Suffice to say, the record proper does not show error.
The record on appeal, prepared by defendant's court-appointed counsel, contains one assignment of error, namely, that "(t)he Court erred in pronouncing an excessive, cruel and unreasonable punishment." The sentences are well within the limits prescribed by G.S. § 14-119 and G.S. § 14-120. Hence, they cannot be considered cruel and unusual in a constitutional sense. State v. Bruce, N.C., 150 S.E.2d 216, and cases cited. The judgment of the court below is affirmed.
Affirmed.